DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/3/2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shimamoto et al (JP2020116589).
With regards to claim 1, Shimamoto et al discloses a method for producing a workpiece (manufacturing method of punched material, Title), the method including sandwiching at least one metal sheet made of amorphous soft magnetic material between a first tool and a second tool (sandwiching metal sheet 10 made of amorphous soft magnetic material between roll 30,31, Fig. 1) and punching a workpiece from the metal sheet (metal sheet 10 punched by blade portion 30b to form punched material 10a, Fig. 1), wherein at least one of the first tool and the second tool is a heated tool (die 30 has heater 35 and die 31 has heater 36, Fig. 1), the heated tool being heated to a crystallization starting temperature or higher at which the amorphous soft magnetic material crystallizes into nano-crystal soft magnetic material (punched material 10a form a nanocrystalline soft magnetic material by heat treatment, paragraph 0039, lines 5-7), the method comprising a step of punching the workpiece from the metal sheet while heating the metal sheet with the heated tool (metal sheet 10 punched by blade portion 30b which is heated by heater 35 to form punched material 10a, Fig. 1); and a step of crystallizing the amorphous soft magnetic material of the workpiece into nano-crystal soft magnetic material by making the workpiece after punched adsorbed on the heated tool (heater 36 of die 31 helps in heating punched material 10a absorb heat in order to aid crystalizing, Fig. 1).
With regards to claim 4, Shimamoto et al discloses further comprising a step of preheating the metal sheet at a temperature lower than the crystallization starting temperature before the punching step (the metal sheet 10 is heated by the heater 35 to a temperature lower than the crystallization temperature at which the amorphous soft magnetic material starts to crystalize, paragraph 0033, lines 1-2). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamoto et al as applied to claims 1 and 4 above, and further in view of Kojima et al (US 5,622,567).

With regards to claim 2, Shimamoto et al discloses wherein in the punching step, the workpiece is punched from the metal sheet while the metal sheet is absorbed on the heated tool by energization of an electromagnetic coil disposed in the heated tool (metal sheet 10 punched by heated blade portion 30b to form punched material 10a wherein heater 35 is energized, Fig. 1); in the crystallization step, adsorption of the workpiece on the heated tool is maintained by continuous energization of the electromagnetic coil (metal sheet 10 punched by heated blade portion 30b to form punched material 10a wherein heater 35 is energized, Fig. 1)
Shimamoto et al does not disclose after the crystallization step, adsorption of the workpiece on the heated tool is canceled by stopping energization of the electromagnetic coil.
Kojuma et al teaches after the crystallization step, absorption of the workpiece on the heated tool is canceled by stopping energization of the electromagnetic coil (the switch of power source 311 for supplying power to electromagnetic coil 309 should be turned off so that there is not a magnetic field generated in the later step of film formation, paragraph 0347, lines 20-25).
It would have been obvious to one skilled in the art at the time the invention was made to modify the punching step of Shimamoto et al with the step of turning off a heater as taught by Kojuma et al in order to extend the life of a heating device in a heat processing device. 
With regards to claim 3, Shimamoto et al discloses wherein in the punching step, a stack of metal sheets is sandwiched between the first tool and the second tool to punch a stack of workpieces from the stack of metal sheets; and in the crystallization step, the amorphous soft magnetic material of each one of the workpieces is crystallized while the stack of workpieces is absorbed on the heated tool (a plurality of punched materials made of an amorphous soft magnetic material are stacked and the stacked punched materials are heated to crystallize the amorphous soft magnetic material into a nanocrystalline soft magnetic material, paragraph 0037, lines 1-3).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786. The examiner can normally be reached Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761